[Cite as State ex rel. Navistar, Inc. v. Indus. Comm., 2017-Ohio-8976.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT



State ex rel. Navistar, Inc.,                           :

                 Relator,                               :

v.                                                      :                    No. 16AP-776

Industrial Commission of Ohio                           :                 (REGULAR CALENDAR)
and Gary E. Bisdorf,
                                                        :
                 Respondents.
                                                        :


                                          D E C I S I O N

                                    Rendered on December 12, 2017


                 On brief: Vorys, Sater, Seymour and Pease LLP, and
                 Corrine S. Carman, for relator. Argued: Corrine S. Carman.

                 On brief: Michael DeWine, Attorney General, and Cheryl J.
                 Nester, for respondent Industrial Commission of Ohio.
                 Argued: Cheryl J. Nester.

                 On brief: Stanley R. Jurus Law Office, and Michael J.
                 Muldoon, for respondent Gary E. Bisdorf. Argued:
                 Michael J. Muldoon.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION
SADLER, J.
        {¶ 1} Relator, Navistar, Inc., commenced this original action requesting a writ of
mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate
its order granting permanent total disability ("PTD") compensation to Gary E. Bisdorf
("claimant") and to enter a new order denying the application for PTD or, in the
alternative, remand the matter for further proceedings.
No. 16AP-776                                                                             2


       {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued the appended decision,
including findings of fact and conclusions of law. The magistrate recommended we grant
a limited writ ordering the commission to consider the issue of voluntary abandonment of
the workforce prior to determining the merits of claimant's PTD application. Both the
commission and claimant filed objections to the magistrate's decision. For the following
reasons, we sustain the objection filed by the commission, overrule claimant's objection in
part as moot and in part as premature, deny relator's request for a writ of mandamus as to
the issue of voluntary abandonment of the workforce, and return the cause to the
magistrate to consider the remainder of relator's complaint.
I. FACTS AND PROCEDURAL HISTORY
       {¶ 3} None of the parties challenge the magistrate's findings of fact, and we adopt
them as our own. A summary of pertinent facts, as more thoroughly set forth in the
magistrate's decision, are as follows. Claimant sustained work-related injuries in 1971 and
2001 while employed as an assembler for relator. After each injury, claimant filed for
workers' compensation benefits, and claims were allowed for both the 1971 and 2001
injuries.
       {¶ 4} In 2007, claimant moved for and a district hearing officer ("DHO") granted
claimant temporary total disability ("TTD") compensation. In doing so, the DHO found
that claimant had voluntarily resigned his employment with relator in 2003 but had
found other employment and was performing his other job when he again became
temporarily and totally disabled.
       {¶ 5} On November 25, 2015, claimant filed an application for PTD compensation
with the commission based on the October 22, 2015 report of David Grunstein, D.C.,
which concluded that claimant's work-related injuries have resulted in claimant being
permanently and totally disabled from any type of sustained remunerative employment.
Claimant was then examined by physicians at the request of the commission and relator.
Christopher Holzaeffel, M.D., issued a January 18, 2015 report concluding claimant is
capable of returning to sustained remunerative employment. James Rutherford, M.D.,
issued a March 15, 2016 report concluding claimant reached maximum medical
No. 16AP-776                                                                             3


improvement concerning all allowed conditions and that based on the orthopedic claim
allowances under consideration, claimant is incapable of work.
       {¶ 6} A hearing on the PTD application was held before a staff hearing officer
("SHO") of the commission on May 10, 2016. The hearing was recorded and transcribed
for the record. Claimant was the sole witness to testify at the hearing. During direct
examination, claimant testified he left relator's business after over 30 years of
employment, then worked at a gun store for about six and one-half years until the store
closed down. Claimant testified that at the gun store job he worked in sales and taught
shooting classes, but he could not stand on his feet all day. On cross-examination,
claimant agreed that after he worked for relator, he considered himself retired and was
not actively looking for a job when he was approached about the job at the gun store and
agreed that he left the gun store when it went out of business. Claimant testified he did
not look for other similar work after the gun store closed because he was at the point that
he could not stand anymore or sit for very long. Counsel for relator never directly asked
the SHO to determine whether claimant voluntarily abandoned the workforce following
the closing of the gun store.
       {¶ 7} The SHO granted claimant's application for PTD compensation based on
the March 15, 2016 report of Dr. Rutherford and the October 22, 2015 report of Dr.
Grunstein. The order of the SHO does not mention voluntary abandonment of the
workforce. Relator filed a request for reconsideration with the commission asserting the
SHO failed to consider the facts of claimant's voluntary, non-disability retirement as
required by Ohio Adm.Code 4121-3-34(D)(1)(d) and asserting challenges to the reports of
Dr. Rutherford and Dr. Grunstein. A three-person panel of the commission denied
reconsideration.
       {¶ 8} On November 15, 2016, relator filed with this court a complaint for a writ of
mandamus.      In the complaint, relator asserted that "the [c]ommission abused its
discretion by awarding PTD without first ruling on the issue of claimant's voluntary
retirement, an issue raised by [relator], as required by Ohio Admin Code §4121-3-
34(D)(1)(d)," because an employee who voluntarily retires is ineligible for PTD under R.C.
4123.58(D)(3). (Compl. for Writ of Mandamus at 4-5.) Relator alternatively asserted that
the commission's reliance on the opinions of Dr. Rutherford and Dr. Grunstein is error
No. 16AP-776                                                                               4


because the respective reports are "conclusory, contradictory," and "do not restrict the
opinions therein to medical impairment." (Compl. for Writ of Mandamus at 5.) As a
result, relator contended the reports of Dr. Rutherford and Dr. Grunstein are not "some
evidence" to support the award of PTD compensation. (Compl. for Writ of Mandamus at
5.) Relator additionally asserted the SHO abused his discretion in not exploring certain
factors or considering vocational evidence.
       {¶ 9} The magistrate issued his decision on June 22, 2017. In it, the magistrate
found that given relator's counsel elicited testimony from claimant that could support a
finding he voluntarily abandoned the workforce following the closing of the gun store, and
given the extensive body of developing case law regarding the defense of workforce
abandonment that the commission is expected to be familiar with, relator clearly raised
the issue of voluntary workforce abandonment. Therefore, the magistrate recommended
this court issue a writ of mandamus ordering the commission to vacate its order awarding
PTD compensation and to enter an order that determines whether claimant voluntarily
abandoned the workforce following the closing of the gun store. The magistrate further
specified that if the commission determines the claimant voluntarily abandoned the
workforce, the commission should deny PTD compensation, and if the commission
determines that claimant did not voluntarily abandon the workforce, it should address the
merits of the PTD application.
       {¶ 10} As previously indicated, both the commission and claimant filed objections
to the magistrate's decision.
II. OBJECTIONS
       {¶ 11} The commission sets forth the following objection:
               The magistrate erred in finding that the Industrial
               Commission of Ohio was under an legal obligation to address
               the issue of voluntary abandonment of the workforce when
               the employer failed to raise that issue as an affirmative
               defense at the administrative hearing.

       {¶ 12} Claimant did not delineate specific objections but, rather, "strongly object[s]
to the Magistrate's recommendation in this case."        (Claimant's Objs. at 2.)     In his
memorandum in support of his objection, claimant asserts the commission did not abuse
its discretion because relator waived the affirmative defense of voluntary abandonment,
No. 16AP-776                                                                             5


the record did not support abandonment of the workforce, and the award of PTD
compensation was proper.
III. DISCUSSION
       A. Commission's Objection
       {¶ 13} Under its sole objection, the commission contends the magistrate erred in
finding the commission was under a legal obligation to address the issue of voluntary
abandonment of the workforce when the employer failed to raise that issue as an
affirmative defense at the administrative hearing.
       {¶ 14} Pursuant to Civ.R. 53(D)(4)(d), we undertake an independent review of the
objected matter " 'to ascertain that the magistrate has properly determined the factual
issues and appropriately applied the law.' " State ex rel. William E. v. Indus. Comm., 10th
Dist. No. 12AP-205, 2013-Ohio-1017, ¶ 6, quoting Civ.R. 53(D)(4)(d). In order to be
entitled to a writ of mandamus, relator must establish a clear legal right to the relief
sought, a clear legal duty on the part of the respondent to perform the requested act, and
the lack of an adequate remedy in the ordinary course of law. Id. at ¶ 9. This is a "heavy
burden" that must be supported by proof that is "plain, clear, and convincing." Id. Thus,
absent clear and convincing proof that relator raised the issue of voluntary abandonment
of the workforce before the SHO, relator cannot establish the SHO had a clear legal duty
to address that issue. Id. at ¶ 11.
       {¶ 15} "A claimant's eligibility for permanent-total-disability compensation may be
affected if the claimant has voluntarily retired or abandoned the job market for reasons
not related to the industrial injury." State ex rel Black v. Indus. Comm., 137 Ohio St. 3d
75, 2013-Ohio-4550, ¶ 14. State ex rel. Jenkins v. Indus. Comm., 10th Dist. No. 16AP-534,
2017-Ohio-7896, ¶ 4; Ohio Adm.Code 4121-3-34(D)(1)(d). "Thus, the character of the
employee's retirement—whether voluntary or involuntary—is critical to the commission's
analysis of a claimant's right to permanent-total-disability compensation." Black at ¶ 14,
citing State ex rel. Cinergy Corp./Duke Energy v. Heber, 130 Ohio St. 3d 194, 2011-Ohio-
5027, ¶ 5.
       {¶ 16} Pertinent administrative guidelines "expressly require the hearing officer to
address the issue of voluntary abandonment." State ex rel. Sheppard v. Indus. Comm.,
139 Ohio St. 3d 223, 2014-Ohio-1904, ¶ 20, citing Ohio Adm.Code 4121-3-34(D)(1)(d).
No. 16AP-776                                                                               6


However, a hearing officer is only required to address issues that are properly raised. Id.
at ¶ 21 (noting the failure to raise an argument to the hearing officer constitutes waiver),
citing State ex rel. Quarto Mining Co. v. Foreman, 79 Ohio St. 3d 78, 81-83 (1997);
Jenkins at ¶ 3-5 (stating voluntary abandonment of the workforce is an affirmative
defense and specifically rejecting the proposition that issue of voluntary abandonment is
always a part of a PTD determination).
       {¶ 17} If the issue of voluntary retirement or abandonment of the workforce is
raised, a hearing officer's failure to address the issue constitutes a mistake of law
justifying the commission's decision to reconsider the matter. State ex rel. Stevens v.
Indus. Comm., 142 Ohio St. 3d 313, 2015-Ohio-1352, ¶ 17, citing Ohio Adm.Code 4121-3-
34(D)(1)(d); State ex rel. Mackey v. Ohio Dept. of Edn., 130 Ohio St. 3d 108, 2011-Ohio-
4910, ¶ 5; State ex rel. Hayes v. Indus. Comm., 10th Dist. No. 01AP-1087, 2002-Ohio-
3675, ¶ 4.
       {¶ 18} Conversely, if the issue of voluntary retirement or abandonment of the
workforce is not raised, and the SHO nonetheless addresses the issue for the first time in
its order, the commission abuses its discretion and may violate due process protections
afforded to the parties. See Jenkins at ¶ 5 (holding the commission violated claimant's
due process rights by denying his PTD application on the basis of voluntary workforce
abandonment where the issue was not raised at the hearing). In this context, due process
demands a claimant have sufficient notice an issue has been raised and an opportunity to
present evidence on that issue. Id.
       {¶ 19} Resolution of this case centers on what actions sufficiently raise the issue of
voluntary retirement or abandonment of the workforce when contesting a claimant's
request for PTD compensation.         Relator implies that under Ohio Adm.Code 4121-3-
34(D)(1)(d) and the commission's "obligation to know and apply the relevant case law,"
relator sufficiently raised the issue by producing evidence that may support claimant's
voluntary departure from the workforce prior to his application for PTD compensation.
(Relator's Memo. in Opp. to Commission's Objs. at 3.)             Ohio Adm.Code 4121-3-
34(D)(1)(d) provides:
               If, after hearing, the adjudicator finds that the injured worker
               voluntarily removed himself or herself from the work force,
No. 16AP-776                                                                                 7


               the injured worker shall be found not to be permanently and
               totally disabled. If evidence of voluntary removal or
               retirement is brought into issue, the adjudicator shall
               consider evidence that is submitted of the injured worker's
               medical condition at or near the time of removal/retirement.

(Emphasis added.)
       {¶ 20} First, as previously discussed, the issue of whether the injured worker
voluntarily removed himself or herself from the workforce must be raised and is subject to
waiver. Jenkins at ¶ 3-5. Furthermore, the second sentence of Ohio Adm.Code 4121-3-
34(D)(1)(d) plainly guides the hearing officer to consider certain specific medical evidence
that is submitted if evidence of voluntary removal or retirement is brought into issue. It
does not state a standard to decide whether the defense of voluntary abandonment is
raised before the SHO. We decline to read more into the rule than it states.
       {¶ 21} Second, case law suggests that while counsel for the employer need not state
"magic words" to raise voluntary retirement or workforce abandonment as an issue, the
issue is not considered raised simply because evidence that may support a finding of
voluntarily workforce abandonment exists in the record. (Memo. Contra Commission's
Objs. at 5.) See, e.g., State ex rel. Mackey v. Dept. of Edn. & Indus. Comm., 10th Dist. No.
09AP-966, 2010-Ohio-3522, ¶ 8, 16, aff'd, 2011-Ohio-4910 (considering the issue of
voluntary retirement to be sufficiently raised where, at the hearing, the parties discussed
claimant's retirement, her employer argued the retirement was voluntary, and evidence
was presented on the issue); Quarto Mining at 81-82 (finding even though the record
contained evidence of retirement, the commission did not abuse its discretion by not
addressing a claimant's possible voluntary retirement where the employer had failed to
raise the issue in the administrative hearing); State ex rel. Garrison v. Indus. Comm.,
10th Dist. No. 08AP-419, 2009-Ohio-2898, ¶ 44.
       {¶ 22} In this case, it is undisputed that until its motion for reconsideration, relator
did not argue claimant voluntarily retired after the gun store closed and abandoned the
workforce, did not ask the SHO to determine whether claimant had voluntarily retired or
removed himself from the workforce, or otherwise invoked the administrative statute
corresponding to this issue. At the hearing, counsel for relator did elicit testimony from
claimant about his work history after retiring from relator's business and why claimant
No. 16AP-776                                                                                8


did not look for work after the gun store closed. The commission, faced with relator's
request for reconsideration contending claimant's voluntary retirement should have been
addressed, denied relator's motion for reconsideration. The magistrate, on the other
hand, believed claimant's testimony, in the context of pervasive case law discussing
workforce abandonment, "clearly raised" the issue, and, therefore, the commission had a
duty to address the issue. (Mag.'s Decision at ¶ 77.)
       {¶ 23} We disagree with the magistrate. As previously stated, relator has the
burden to show, by clear and convincing evidence, its entitlement to the writ, including a
clear legal right to the relief sought and a clear legal duty on the part of the commission to
perform the requested act. William E. at ¶ 9. We do not find the evidence in this case
clearly shows that voluntary retirement was "brought into issue," pursuant to Adm.Code
4121-3-34(D)(1)(d), to support a writ of mandamus. Absent clear and convincing proof
that relator raised the issue before the SHO, relator cannot establish that the SHO's
failure to address the issue in her opinion constituted an abuse of discretion. Id. at ¶ 11.
Moreover, in this close case, relator has not met its heightened burden to show the
commission had a clear legal duty to reopen the matter on relator's motion for
reconsideration or that relator has a clear legal right to the relief sought. Therefore, we
find relator is not entitled to the extraordinary remedy of mandamus on this issue. State
ex rel. Taylor v. Glasser, 50 Ohio St. 2d 165, 166 (1977) (warning mandamus is an
extraordinary remedy, "to be issued with great caution and discretion and only when the
way is clear").
       {¶ 24} Accordingly, we sustain the commission's objection.
       B. Claimant's Objections
       {¶ 25} As a preliminary issue, we note claimant has not delineated specific
objections pursuant to Civ.R. 53(D)(3)(b)(ii). In the interest of justice, we will address
claimant's objections as gleaned from the body of his memorandum in support of
objections. State ex rel. Turner v. Bunting, 10th Dist. No. 15AP-605, 2016-Ohio-1325,
¶ 3. Claimant essentially contends there is no basis to find an abuse of discretion occurred
in this case because relator waived the affirmative defense of voluntary abandonment of
the workforce, the record did not support abandonment of the workforce, and because the
commission's decision to grant claimant PTD compensation is proper.
No. 16AP-776                                                                             9


       {¶ 26} First, we sustained the commission's objection concerning voluntary
abandonment of the workforce.        Therefore, claimant's objections to the magistrate's
conclusions regarding this issue are moot.
       {¶ 27} Second, we find claimant's general allusion to the SHO's proper conclusion
on the merits of the PTD compensation application to be premature at this time. The
magistrate only considered whether voluntary workforce abandonment was raised and
did not consider the remainder of relator's complaint for mandamus, which included
claims of error related to the evidence in support of claimant's PTD compensation award.
Therefore, pursuant to Civ.R. 53(D)(4)(b), we return the matter to the magistrate to
consider the remainder of relator's complaint in the first instance.
       {¶ 28} Accordingly, we overrule claimant's objection in part as moot and in part as
premature.
IV. CONCLUSION
       {¶ 29} Following review of the magistrate's decision, an independent review of the
record, and due consideration of the objections, we adopt the magistrate's findings of fact
as our own but reject the magistrate's conclusions of law. We sustain the commission's
sole objection and overrule claimant's objections in part as moot and in part as
premature.    We deny relator's request for a writ of mandamus on the question of
voluntary abandonment of the workforce and remand the matter to the magistrate,
pursuant to Civ.R. 53(D)(4)(b), in order for the magistrate to rule on the remainder of
relator's complaint.
                                                                       Objection sustained;
                                                                          cause remanded.

                       TYACK, P.J., and LUPER SCHUSTER, J., concur.
                                  ________________
No. 16AP-776                                                                             10


                                      A P P E N D I X

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

The State ex rel. Navistar, Inc.,               :

               Relator,                         :

v.                                              :                  No. 16AP-776

The Industrial Commission of Ohio               :               (REGULAR CALENDAR)
and
Gary E. Bisdorf,                                :

               Respondents.                     :


                          MAGISTRATE'S DECISION

                                    Rendered on June 22, 2017


               Vorys, Sater, Seymour and Peace LLP, and Corrine S.
               Carman, for relator.

               Michael DeWine, Attorney General, and Cheryl J. Nester, for
               respondent Industrial Commission of Ohio.

               Stanley R. Jurus Law Office, and Michael J. Muldoon, for
               respondent Gary E. Bisdorf.


                                        IN MANDAMUS

       {¶ 30} In this original action, relator, Navistar, Inc. ("Navistar"), requests a writ
of mandamus ordering respondent Industrial Commission of Ohio ("commission") to
vacate the May 10, 2016 order of its staff hearing officer ("SHO") awarding to
respondent Gary E. Bisdorf ("claimant") compensation for permanent total disability
("PTD"), and to enter an order determining that claimant voluntarily abandoned the
workforce, and is thus ineligible for PTD compensation. In the alternative, Navistar
requests that the writ order the commission to vacate the SHO's order of May 10, 2016 on
No. 16AP-776                                                                              11


grounds that the relied upon medical reports provide no evidence that the allowed
medical conditions alone prohibit sustained remunerative employment.
Findings of Fact:
         {¶ 31} 1. Claimant has two industrial claims arising from his employment as an
assembler for Navistar, a self-insured employer under Ohio's workers' compensation
laws.
         {¶ 32} 2. On November 7, 1971, claimant injured his left knee when a gas tank
slipped and hit his left knee. The industrial claim (No. 493424-22) is allowed for "bruise
left knee lower patella area; degenerative arthritis left knee; chondromalacia patella left
knee."
         {¶ 33} 3. On December 19, 2001, claimant injured his right shoulder when a tool
broke while he was pulling down. The claim (No. 01-880461) is allowed for "right
shoulder strain; partial rotator cuff tear right shoulder; right shoulder disorder."
         {¶ 34} 4. Claimant had right shoulder surgery in March 2002. This included an
arthroscopic rotator cuff repair. Later that same year, claimant underwent further right
shoulder surgery.
         {¶ 35} 5. Claimant has had several surgeries to his left knee. In July 2007, he had
a left total knee arthroplasty.
         {¶ 36} 6. On August 30, 2007, claimant moved for temporary total disability
("TTD") compensation beginning July 23, 2007 which is the date of the left knee
arthroplasty.
         {¶ 37} 7. On September 21, 2007, Navistar filed with the commission a Navistar
document captioned "Application For Non-Contributory Retirement Benefits."              The
application is signed by claimant as the applicant. It presents February 28, 2003 as the
"Retirement Date." A monthly life income benefit is explained.
         {¶ 38} 8. Also on September 21, 2007, Navistar filed another document captioned
"Supplemental Information Form." This form was completed by claimant on January 9,
2003.
         {¶ 39} 9. Following a September 28, 2007 hearing, a district hearing officer
("DHO") issued an order awarding TTD compensation beginning July 23, 2007.
No. 16AP-776                                                                           12


Although the DHO found that claimant had voluntarily resigned his employment with
Navistar during 2003, he further found that claimant "subsequently obtained other
employment and was performing his other job when he again became temporarily and
totally disabled."
        {¶ 40} 10. Navistar administratively appealed the DHO's order of September 28,
2007.
        {¶ 41} 11. Following a November 6, 2007 hearing, an SHO issued an order
affirming the DHO's order of September 28, 2007. The SHO's order explains:
               The Injured Worker did retire from the employer of record,
               but he returned to work with a new employer. He was
               working at the time that he became unable to work related to
               the allowed conditions in this claim.

        {¶ 42} 12. On October 10, 2015, at claimant's request, he was examined by
chiropractic physician David M. Grunstein. Following the examination, Dr. Grunstein
issued a one-page report captioned "Functional Capacities Evaluation." The report states:
               [One] In an 8 hour workday this person can stand/walk: 1
               hour

               [Two] This person can stand at one time for 4-5 minutes
                     This person can walk at one time for 3-4 minutes

               [Three] In an 8 hour workday this person can sit for 2-3
               hours

               [Four] This person can sit at one time for 20-30 minutes

               [Five] Lifting/Carrying limitations:
               A.) Up to 10 pounds: occasionally
               B.) 11-20 pounds: occasionally, with difficulty and increased
               pain
               C.) 21-50 pounds: not at all
               D.) 51-100 pounds: not at all

               [Six] Hands can be used for repetitive actions such as:
               Simple grasping: Right hand yes Left hand yes
               Fine manipulation: Right hand yes Left hand yes

               [Seven] Feet can be used for repetitive movement as in
               operating foot controls:
No. 16AP-776                                                                    13


               Right foot: Yes   Left foot: No

               [Eight] Patient is able to:
               A.) Work above the shoulder level: never
               B.) Bend/twist turn [at] waist: occasional and limited
               C.) Squat: never
               D.) Crawl: never
               E.) Climb: never
               F.) Push/pull: occasional and limited

               [Nine] Other restrictions or limitations this person has: This
               injury has resulted in this person suffering with sleep
               deprivation.

      {¶ 43} 13. On October 22, 2015, Dr. Grunstein issued a four-page report to
claimant's counsel. The report states:
               History of the 12-19-01 injury: In the course of
               employment this person was injured as above described
               when he was torqueing a fitting and the wrench broke and
               this resulted in right shoulder injury. He has undergone 2
               shoulder surgeries, both arthroscopic and he has undergone
               post operative physical therapy with each surgery. He also
               notes that he took oral pain medications.

               History of the 11-07-71 injury: In the course of
               employment this person was injured when a stack of fuel
               tanks were bumped into by a forklift and the stack fell and
               struck his left leg. He states that he had undergone 8 knee
               surgeries, with the final surgery being a total knee
               replacement. He also notes that he partook in a lot of
               physical therapy and that he took oral pain medications.

               Present complaints of the 12-19-01 injury: He
               describes having constant right shoulder pain. Right
               shoulder weakness and crepitus. Limited movement of the
               shoulder and he also notes that following the second
               surgery, the shoulder quit dislocating, but still has a
               tendency towards subluxating. He notes increased pain
               with damp, cold weather. This pain disrupts sleep on a
               nightly basis.

               Present complaints of the 11-07-71 injury: [C]onstant
               moderate to severe knee pain. He notes that he cannot
               straighten the knee, and he cannot fully bend the knee. He
               cannot squat or kneel. Ambulation of stairs is difficult and
No. 16AP-776                                                                           14


               limited and he notes increased pain with damp, cold
               weather. This pain disrupts sleep often.

               Treatment: He was taking oral NSAIDS, but they were
               irritating his stomach to the point that he had to stop taking
               them, and now he takes nothing for the pain and he notes
               that it is a struggle to deal with this amount of pain on an
               on going basis.

(Emphasis sic.)
      {¶ 44} Following the above statements, Dr. Grunstein explains how he determined
that claimant suffers a 25 percent whole person impairment for the shoulder injuries, a 30
percent whole person impairment for the left knee injuries, and a 3 percent whole person
impairment for "chronic intractable pain." He concludes that the impairments combine
to equal a total whole person impairment of 50 percent.
      {¶ 45} In the last paragraph of his report, Dr. Grunstein opines:
               Based on the consultation and examination findings above
               stated and how these findings correlate with the A.M.A.
               Guides, it is my opinion that the above named presented in
               this office with a total whole person impairment of 50
               percent whole person impairment, on the above stated
               date, for the above stated conditions. Also note that when
               considering the above stated information and attached
               functional capacities evaluation, I am of the opinion that
               these injuries have resulted in this person being
               permanently and totally disabled from partaking in
               any type of sustained remunerative employment and is
               therefore permanently and totally disabled.

(Emphasis sic.)

      {¶ 46} 14. On November 25, 2015, claimant filed an application for PTD
compensation. In support, claimant submitted the one-page report dated October 10,
2015 from Dr. Grunstein captioned "Functional Capacities Evaluation" and the four-page
report dated October 22, 2015 from Dr. Grunstein.
      {¶ 47} 15. On January 18, 2016, at Navistar's request, claimant was examined by
Christopher D. Holzaeffel, M.D., who practices orthopedics.
      {¶ 48} 16. Dr. Holzaeffel issued a five-page narrative report, stating:
No. 16AP-776                                                                          15


               It is my medical opinion, based on the allowed conditions of
               right shoulder disorder (NOS); sprain, right shoulder; tear,
               right rotator cuff; arthritis, left knee; and chondromalacia,
               left knee, Mr. Bisdorf is capable of returning to sustained
               remunerative employment. The claimant has good function
               regarding his left knee, including the ability to sit for 2 hours
               at a time and walk for 20-30 minutes at a time. The claimant
               states he is taking no pain medication regarding his left knee.
               The claimant has a mild antalgic gait regarding his left lower
               extremity, but this is due to an injury to the left Achilles
               tendon. The claimant has only mild pain and loss of range of
               motion of the right shoulder associated with the objective
               findings noted on examination. He does have some mild
               weakness of forward flexion and abduction.

               ***

               It is my medical opinion, the claimant is able to return to
               sustained remunerative employment with the following
               restrictions: It is my medical opinion, the claimant would be
               able to sit for no more than 2 hours at a time and walk for no
               more than 20-30 minutes at a time. He would be unable to
               ascend or descend stairs on a repetitive basis, and no
               stooping beyond 90 degrees of left knee flexion. He would
               also have a 10-pound lifting restriction, and restriction of his
               overhead activities to no more than 2 hours in an eight-hour
               work day.

       {¶ 49} Furthermore, Dr. Holzaeffel opines that the right shoulder injuries produce
an 8 percent whole person impairment, for a total of 28 percent whole person impairment
for all the allowed conditions of the two industrial claims.
       {¶ 50} 17. On March 4, 2016, at the commission's request, claimant was examined
by James H. Rutherford, M.D. Dr. Rutherford examined for all the allowed conditions in
the two industrial claims. In his six-page narrative report that he signed on March 15,
2016, he opined that claimant has reached maximum medical improvement ("MMI")
concerning all of the allowed conditions in both claims.
       {¶ 51} On the last page of his narrative report, Dr. Rutherford opines:
               Because the above described orthopedic impairments related
               to the claim allowances of the two claims under
               consideration, Mr. Bisdorf is not capable of doing work
               activity, or incapable of work activity, and I have indicated
No. 16AP-776                                                                            16


               on the Physical Strength Rating Form, Mr. Bisdorf is not
               capable of doing occasional standing and walking for work
               activity. He can do no stooping, climbing, or crawling for
               work activity. Mr. Bisdorf also can do no above-shoulder
               work activity with his right upper extremity. He can do no
               repetitive pushing or pulling with his right upper extremity.
               Mr. Bisdorf can lift up to 5 lbs. maximum with his right
               upper extremity. He can only lift up to 10 lbs. maximum
               using both upper extremities. Because of his orthopedic
               impairments and the functional limitations of those
               impairments, Mr. Bisdorf is not capable of doing even
               sedentary work activities as defined by the Ohio Bureau of
               Workers' Compensation and the U.S. Department of Labor.

               It is thus my medical opinion that, based only on the
               orthopedic claim allowances of the two claims under
               consideration, that Mr. Gary Bisdorf is incapable of work,
               and I have indicated this on the Physical Strength Rating
               Form.

      {¶ 52} 18. On a "Physical Strength Rating" form, Dr. Rutherford indicated by his
mark "[t]his Injured Worker is incapable of work."
      {¶ 53} 19. On May 10, 2016, the PTD application was heard by an SHO. The
hearing was recorded and transcribed for the record. Claimant appeared at the hearing
and testified, first on direct examination by his counsel, and then on cross-examination by
Navistar's counsel. No other witnesses appeared for the hearing.
      {¶ 54} 20. During direct examination, the following exchange occurred:
               Q. And you left Navistar, what, after 32 years?

               A. 30.2 years.

               Q. Okay. You could have continued working?

               A. Yes, I could continue working. I was only 52 years old.

               Q. It became too difficult for you?

               A. Yeah, yeah. I was spending more time on the table getting
               operated on than I was working.

               Q. Okay. And then you did go get another job
               afterwards?
No. 16AP-776                                                                     17



               A. Yes, I did. I wasn't really looking for another job, but a
               gentleman that I knew from working at International, Barry
               Laughlin, had talked me into coming and working in a gun
               store because they knew that I used to shoot years ago and
               they wanted somebody to teach CCW classes for them. So I
               went and did that for about six and a half years until they
               closed the store down.

               You know, they put me over in sales for a while, but I
               couldn't do that. I can't stand around on my feet all day, and
               teaching the shooting classes, I was on my feet at the range. I
               just couldn't do it anymore.

(Emphasis sic.) (Tr. at 8-9.)

       {¶ 55} 21. During cross-examination, the following exchange occurred:
               Q. Just a couple of questions for you, sir. Are you
               right-handed or left?

               A. I'm right-handed.

               Q. You indicated that after you left Navistar you
               went to become a certified instructor. You said --

               A. I already was a certified instructor.

               Q. You went to go work in that capacity?

               A. Yes.

               Q. You mentioned you weren't really looking for a
               job. Why not?

               A. Because I just retired. Just done 30 years in a factory.

               Q. You considered yourself retired?

               A. Yeah, I considered myself retired.

               Q. Why did you leave that job in 2010?

               A. At the gun store?

               Q. Yeah.
No. 16AP-776                                                                             18



                  A. They closed the store. They went out of business.

                  Q. All right. Did you look for any other similar
                  work?

                  A. No.

                  Q. Why not?

                  A. I was to the point I couldn't stand anymore, I couldn't sit
                  very long so -- I taught a lot of CCW classes and a lot of
                  people started teaching them and they were doing a hundred
                  students at a time and I couldn't do that.

(Emphasis sic.) (Tr. at 10-12.)

       {¶ 56} Following the cross-examination of claimant, Navistar's counsel launched
into a lengthy discussion of the medical and vocational reports before the SHO. Early in
that discussion, Navistar's counsel argues:
                  Chiropractor Grunstein renders the claimant medically
                  [incapable] of all work. Claimant took a regular retirement
                  from Navistar in 2003. He went on to work for six years
                  doing gun sales and handgun instruction and indicated on
                  the PTD application that he never lifted more than ten
                  pounds in that job.

(Tr. at 14-15.)

       {¶ 57} Notwithstanding the above transcript evidence, Navistar's counsel never
directly asked the SHO to determine whether claimant had voluntarily removed himself
from the workforce following the closing of the gunshop. Navistar's counsel did not
verbally invoke Ohio Adm.Code 4121-3-34(D)(1)(d) relating to voluntary workforce
removal during the May 10, 2016 hearing.
       {¶ 58} Also, there is no indication in the hearing transcript that Navistar's counsel
made any reference to the Navistar retirement documents that were filed September 21,
2007 in defense of claimant's August 30, 2007 motion for TTD compensation beginning
the date of the left knee surgery.
No. 16AP-776                                                                      19


      {¶ 59} 22. Following the May 10, 2016 hearing, the SHO mailed an order on
May 13, 2016 awarding PTD compensation beginning October 22, 2015 based on the
medical reports of Drs. Grunstein and Rutherford. Based on those medical reports, the
SHO found that claimant is unable to perform any sustained remunerative employment.
Consequently, the SHO determined it was unnecessary to discuss or analyze the non-
medical disability factors.   The SHO's order does not address or mention whether
claimant may be ineligible for PTD compensation because allegedly he voluntarily
abandoned the workforce. The SHO's order of May 10, 2016 states:
               The start date for the award of Permanent Total Disability
               Compensation of 10/22/2015 is based upon the 10/22/2015
               report of David Grunstein, D.C. who opined within a report
               of that date that the Injured Worker was permanently and
               totally disabled from partaking in any type of sustained
               gainful remunerative employment. The Staff Hearing Officer
               finds that the Injured Worker's allowed condition[s] [in] his
               claims have reached Maximum Medical Improvement based
               upon the 3/15/2016 report of Dr. Rutherford.

               ***

               Particularly, Dr. Rutherford examined the Injured Worker
               on behalf of the Industrial Commission on 03/04/2016 and
               determined that the Injured Worker "is not capable of doing
               occasional standing and walking for work activity." The Staff
               Hearing Officer finds that Ohio Adm.Code 4121-3-
               34(B)(2)(a) provides specifically that:

               "Jobs are sedentary if walking and standing are required
               only occasionally and all other sedentary criteria are met."

               The Injured Worker's allowed conditions of his left leg are in
               claim 493424-22. Dr. Rutherford found that the Injured
               Worker was not capable of doing occasional standing and
               walking for work activity; he subsequently found that the
               Injured Worker was incapable of work.

               Based upon the reports of James Rutherford, M.D., dated
               03/15/2016, and David Grunstein, D.C., dated 10/22/2015,
               it is found that the Injured Worker is unable to perform any
               sustained remunerative employment solely as a result of the
               medical impairment caused by the allowed physical
               conditions. Therefore, pursuant to State ex rel. Speelman v.
No. 16AP-776                                                                        20


               Indus. Comm., 73 Ohio App. 3d 757, 598 N.E.2d 192 (10th
               Dist. 1992), it is not necessary to discuss or analyze the
               Injured Worker's non-medical disability factors.

      {¶ 60} 23. On May 27, 2016, Navistar moved for reconsideration of the SHO's
order of May 10, 2016.
      {¶ 61} The memorandum in support of the motion sets forth three grounds in
support of reconsideration. The first ground is captioned:
               The order awarding PTD failed to consider the fact of
               claimant's voluntary, non-disability retirement as required
               by Ohio Admin Code 4121-3-34(D)(1)(d).

(Emphasis omitted.)

      {¶ 62} The second ground challenges the report of Dr. Rutherford. The third
ground challenges the report of Dr. Grunstein. The second and third grounds will not be
presented here.
      {¶ 63} In support of the first ground as above captioned, Navistar's memorandum
argues:
               An employee who voluntarily retires for reasons unrelated to
               the allowed injury prior to becoming permanently and totally
               disabled, is ineligible for PTD compensation. Ohio Rev. Code
               §4123.58(D)(3). Where a claimant initiates retirement for
               reasons other than his * * * industrial injury [he] is
               considered to have voluntarily retired. State ex rel. Rockwell
               Internatl. v. Indus. Comm. (1988), 40 Ohio St. 3d 44. An
               election of regular retirement and not disability, i.e. Social
               Security, demonstrates claimant's intent to leave the labor
               force at the time of retirement which precludes permanent
               total disability compensation. [State ex rel. McAtee v. Indus.
               Comm., 76 Ohio St. 3d 648, 650 (1996)].

               Where evidence of voluntary retirement is brought into
               issue;

               [T]he adjudicator shall consider evidence that is submitted
               of the injured worker's medical condition at or near the time
               of removal/retirement. Ohio Admin.Code §4121-3-
               34(D)(1)(d), "Guidelines for adjudication of applications for
               permanent total disability compensation."
No. 16AP-776                                                                      21


               The consideration of voluntary retirement is mandated in the
               introductory paragraph to the rule which directs that the
               guidelines contained within the rule "shall be followed by the
               adjudicator." Id. There can be no mistake that voluntary
               retirement was an issue at the staff hearing. Both written
               evidence and testimony were presented on the subject.
               Claimant's injuries occurred in 1971 (493424-22) and 2001
               (01-880461). He continued to work for more than thirty
               years after his left knee injury and two years after his right
               shoulder injury, taking regular retirement in 2003. The
               record includes claimant's January 9, 2003 application for
               non-contributory retirement benefits through the employer's
               pension plan (Attached hereto as Exhibit "A.") Included with
               the form is claimant's completed supplemental information
               form which verifies that he was not receiving social security
               disability benefits at the time of his retirement on
               February 28, 2003.

               After retiring, he abandoned the workforce, and wasn't
               looking for work elsewhere because "I just retired. Just done
               30 years in a factory." Transcript of SHO hearing at P.11,
               Lines 6-11. The testimony continued;

               Q. You considered yourself retired?

               A. Yeah, I considered myself retired. Trans. at p.11, lines 10-
               11.

               He did not apply for Social Security Disability, only Social
               Security retirement. See, IC-2 (PTD Application), page 3, and
               Trans. at p.3, lines 12-22.

               A few years into his retirement, a former coworker "talked
               me into" working in a gun store and teaching classes, which
               he did until the store closed in 2010. Trans. at p.9, line 4.
               This closed period of employment does not alter the fact that
               at the time of his retirement, he intended to leave the
               workforce. Claimant conceded that he was not looking for
               work at the time, and he did not search for work when the
               store closed. Trans. p.9, line 1.

               Claimant does not dispute the voluntary nature of his
               departure from the workforce. The Staff Hearing Officer
               simply overlooked it. Despite the foregoing testimony and
               documentation provided to the hearing officer, the PTD
               order is silent on the subject of claimant's retirement. A clear
No. 16AP-776                                                                             22


                mistake of law was committed by the failure to comply with
                the Commission's rule that the adjudicator of PTD "shall"
                consider evidence of claimant's retirement. Ohio
                Admin.Code § 4121-3-34(D)(1)(d). As a result, the order
                should be vacated and the matter remanded for a new
                hearing and decision which considers evidence of claimant's
                retirement.

(Emphasis sic.)

          {¶ 64} 24. As indicated in Navistar's memorandum in support of reconsideration,
attached thereto as exhibit A, are the Navistar documents captioned "Application for Non-
Contributing Retirement Benefits" and "Supplemental Information Form" that were filed
by Navistar on September 21, 2007 in defense of claimant's August 30, 2007 motion for
TTD compensation.
          {¶ 65} 25. On July 1, 2016, the three-member commission mailed an order
denying Navistar's motion for reconsideration.
          {¶ 66} 26. On November 15, 2016, relator, Navistar, Inc., filed this mandamus
action.
Conclusions of Law:
          {¶ 67} The issue is whether the commission abused its discretion by failing to
determine whether claimant voluntarily removed himself from the workforce and, thus, is
ineligible for PTD compensation.
          {¶ 68} Finding that the commission abused its discretion, it is the magistrate's
decision that this court issue a writ of mandamus, as more fully explained below.
The Issue Must Be Raised
          {¶ 69} In State ex rel. Quarto Mining Co. v. Foreman, 79 Ohio St. 3d 78 (1997), the
Supreme Court of Ohio succinctly explained the rule that an issue must be administratively
raised before the commission has the duty to address and determine the issue in its order.
The Quarto court states:
                "Ordinarily, reviewing courts do not consider questions not
                presented to the court whose judgment is sought to be
                reversed." * * * Nor do appellate courts have to consider an
                error which the complaining party "could have called, but
                did not call, to the trial court's attention at a time when such
No. 16AP-776                                                                       23


               error could have been avoided or corrected by the trial
               court."

               These rules are deeply embedded in a just regard for the fair
               administration of justice. They are designed to afford the
               opposing party a meaningful opportunity to respond to
               issues or errors that may affect or vitiate his or her cause.
               Thus, they do not permit a party to sit idly by until he or she
               loses on one ground only to avail himself or herself of
               another on appeal. In addition, they protect the role of the
               courts and the dignity of the proceedings before them by
               imposing upon counsel the duty to exercise diligence in his
               or her own cause and to aid the court rather than silently
               mislead it into the commission of error.

Id. at 81. (Citations omitted.)

Basic Law─PTD─Workforce Abandonment
       {¶ 70} Ohio Adm.Code 4121-3-34 provides the commission's rules for the
adjudication of PTD applications.
       {¶ 71} Thereunder, Ohio Adm.Code 4121-3-34(D) provides guidelines for the
adjudication of PTD applications.
       {¶ 72} Ohio Adm.Code 4121-3-34(D)(1)(d) currently provides:
               If, after hearing, the adjudicator finds that the injured
               worker voluntarily removed himself or herself from the work
               force, the injured worker shall be found not to be
               permanently and totally disabled. If evidence of voluntary
               removal or retirement is brought into issue, the adjudicator
               shall consider evidence that is submitted of the injured
               worker's medical condition at or near the time of
               removal/retirement.

       {¶ 73} Paragraphs two and three of the syllabus of State ex rel. Baker Material
Handling Corp. v. Indus. Comm., 69 Ohio St. 3d 202 (1994), state:
               An employee who retires prior to becoming permanently and
               totally disabled is precluded from eligibility for permanent
               total disability compensation only if the retirement is
               voluntary and constitutes an abandonment of the entire job
               market.

               An employee who retires subsequent to becoming
               permanently and totally disabled is not precluded from
No. 16AP-776                                                                              24


               eligibility for permanent total disability compensation
               regardless of the nature or extent of the retirement.

Analysis
       {¶ 74} A claimant who is medically able to work voluntarily removes himself from
the workforce when he fails to return to other employment or search for other employment
for an extended period of time following a voluntary or involuntary termination of
employment. The voluntary abandonment of the workforce renders the claimant ineligible
for both TTD and PTD compensation; State ex rel. Pierron v. Indus. Comm., 120 Ohio
St.3d 40, 2008-Ohio-5245 (regarding TTD compensation); State ex rel. Black v. Indus.
Comm., 137 Ohio St. 3d 75, 2013-Ohio-4550 (regarding PTD compensation).
       {¶ 75} Here, Navistar's counsel elicited testimony from claimant that he failed to
look for work (or to find work) following the closing of the gunshop in 2010. Although
claimant testified that he was becoming physically unable to perform the duties of gunshop
instructor at the time of the gunshop's closing, medical evidence is lacking as to claimant's
actual ability to work at the time of the gunshop's closing.
       {¶ 76} Given that Navistar's counsel elicited testimony from claimant that could
support a finding that he voluntarily abandoned the workforce following the closing of the
gunshop, the issue of workforce abandonment was clearly raised by the testimony
notwithstanding that Navistar's counsel failed to directly ask the SHO to find a voluntary
abandonment of the workforce.
       {¶ 77} Pierron is a seminal case in the law of workers' compensation. It's progeny
has created extensive law regarding the defense of workforce abandonment in PTD
proceedings at the commission. Black. Ordinarily, the commission and its hearing officers
are expected to have some familiarity with developing case law on important issues. Here,
given the clarity of the testimony, the issue was clearly raised, and the commission had the
duty to address the issue. Because it failed to do so, it abused its discretion.
The Navistar Retirement Papers
       {¶ 78} The magistrate disagrees with Navistar's suggestion that the Navistar
retirement papers must be viewed as evidence before the SHO who issued his order of
May 10, 2016 awarding PTD compensation. In its reply brief, Navistar argues:
No. 16AP-776                                                                           25


               Here, it is indisputable that evidence of voluntary retirement
               was raised both in front of the SHO through Mr. Bisdorf's
               testimony and in Navistar's Motion for Reconsideration.

(Navistar's Reply Brief at 4-5.)

       {¶ 79} As earlier noted, the Navistar retirement papers were attached to Navistar's
motion for reconsideration as an exhibit. However, the commission denied Navistar's
motion for reconsideration by an order mailed July 1, 2016.
       {¶ 80} Clearly, Navistar's belated presentation of the Navistar retirement papers
with its motion for reconsideration cannot be viewed as evidence before the SHO that
somehow raised the issue of a voluntary workforce abandonment. Thus, Navistar is
incorrect in stating that "voluntary retirement was raised" by filing the motion for
reconsideration. See State ex rel. Cordray v. Indus. Comm., 54 Ohio St. 3d 99 (1990)
(The commission has the discretion to accept or reject evidence submitted after the
hearing on the merits.).
       {¶ 81} At oral argument before the magistrate, Navistar's counsel further
suggested that the Navistar retirement papers must be viewed as evidence before the
SHO at the May 10, 2016 hearing because the papers were filed with the commission on
September 21, 2007 in defense of claimant's August 30, 2007 motion for TTD
compensation. But the transcript of the May 10, 2016 hearing does not show that
Navistar's counsel, or anyone else, referred the SHO to those papers. Clearly, the SHO
was under no duty to search the industrial commission claim file for possible evidence of
workforce abandonment that might exist regarding an earlier motion for another type of
compensation.
       {¶ 82} Notwithstanding that the Navistar retirement papers were not submitted
to the SHO for consideration at the May 10, 2016 hearing, the magistrate nevertheless
finds that the issue of a voluntary workforce abandonment was raised during claimant's
hearing testimony as previously explained. That claimant voluntarily retired from his
employment with Navistar in early 2003 is not a prerequisite for finding that claimant
voluntarily abandoned the workforce in 2010 when the gunshop closed and he failed to
look for other employment.
No. 16AP-776                                                                               26


Conclusion
       {¶ 83} Accordingly, based on the above analysis, it is the magistrate's decision that
this court issue a writ of mandamus ordering the commission to vacate the May 10, 2016
order of its SHO awarding PTD compensation, and to enter an order that determines
whether claimant voluntarily abandoned the workforce following the closing of the
gunshop.    If the commission determines that claimant voluntarily abandoned the
workforce, it shall enter an order denying PTD compensation on grounds that claimant is
ineligible for the compensation. If the commission determines that claimant did not
voluntarily abandoned the workforce, it shall address the merits of the PTD application.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).